Citation Nr: 0730590	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-41 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

The veteran died in June 1978.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand for the 
claim of service connection for the cause of the veteran's 
death is warranted, even though such remand will, 
regrettably, further delay an appellate decision on this 
claim.

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the veteran died 
of complications from malaria.  The appellant previously 
asserted in September 1999 that the veteran died of liver 
cancer due to service.  The veteran was not service-connected 
for any disabilities at the time of his death.  

In April 1978, shortly before his death, a VA hospital 
discharge summary explains that the veteran was admitted to a 
VA hospital and diagnosed with alcoholic gastritis, alcohol 
hepatitis, gallstones, alcohol abuse, and Laennec's 
cirrhosis.  He 


was discharged on May 5, 1978.  While this VA hospital 
discharge summary certainly shows that the veteran was 
suffering from severe liver disease due to alcoholism, there 
is no indication that death was imminent due to such disease.  
Indeed, the veteran's death certificate, dated just weeks 
later, simply states that the veteran's death in June 1978 
was due to entirely natural causes.  Therefore, there is a 
lack of official documentation detailing the actual cause or 
circumstances of the veteran's death, information that, if it 
exists, would be pertinent to the appellant's claim. 

A remand is therefore warranted in order to further attempt 
to secure documentation regarding the specific cause of the 
veteran's death so that the appellant's claim may be 
adjudicated under the requirements of 38 C.F.R. § 3.312.  In 
this regard, the Board notes that under 38 C.F.R. § 3.211(e) 
and the guidance under M21-1MR, Part IV(iii), 2(d) and VA 
Adjudication Procedure Manual, M21-1 Part VI, 5.01(d) 
(Historical Evidence), if proof of death under 38 C.F.R. 
§ 3.211 does not clearly identify the cause of death, or the 
causes recorded are considered questionable and an accurate 
determination is material to the proper rating of the case, 
VA must fully develop for the facts and circumstances 
surrounding the death.  Evidence may include autopsy reports, 
pertinent clinical records and reports of hospitalization 
immediately preceding death, transcript of evidence 
introduced at a coroner's or medical examiner's hearings, 
police reports, or certifications of attending physicians, 
etc.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the appellant and 
her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record, including, but not 
limited to, the veteran's terminal 
medical records/report which specify a 
cause of death.  The death certificate 
indicates that the veteran died at A.C. 
Logan Memorial Hospital in Manhattan.  

2.	The RO should undertake any other 
development deemed appropriate, up to 
and including the retrieval of relevant 
records which New York State or New 
York City may possess that are relevant 
to the Appellant's claim.

3.	After all development is completed, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for future review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



